Bloodworth, J.
1. The defendant was convicted in the criminal court of Atlanta of possessing intoxicating liquor, and by writ of certiorari carried the ease to the superior court; the superior court passed an order overruling the certiorari and denying a. new trial, and to this order the defendant excepted. The undisputed evidence shows that two gallons of corp whisky were found by ah officer in a car which the defendant was driving, the same *291being in cans in a package or box in the rear of the automobile. Defendant stated that he had loaned the car to some boys that evening, and that he did not know the liquor was in the car. However, he did not produce the boys, or even name them, and did not introduce any witness showing that the boys had his car. The evidence excludes every reasonable hypothesis save that of the guilt of the accused.
2. The allegation that the venue was not proved is without merit. The trial magistrate answered that the evidence showed that “the place where they found the two gallons of liquor in the automobile was in the City of Atlanta, Fulton county, Georgia.” This answer was untraversed; and the untraversed answer of the trial magistrate to a writ of certiorari is conclusive as to the facts and proceedings of the trial. Carter v. State, 3 Ga. App. 476 (60 S. E. 123).
3. The court did not err in overruling the certiorari and deny- • ing a new trial.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.